Citation Nr: 0104116	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-20 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to April 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D. C., wherein the RO denied the veteran's 
request for an increased evaluation in excess of 40 percent 
for a low back disability.


REMAND

The Board notes that in a notice of disagreement received by 
the RO in October 1997, the veteran requested a personal 
hearing before the hearing officer at the regional office.  A 
review of the record shows no evidence that such a hearing 
was ever scheduled or that the veteran has ever withdrawn his 
request.  Pursuant to 38 C.F.R. § 20.700(a) (2000), a hearing 
on appeal will be granted to a veteran who requests a hearing 
and is willing to appear in person.

To ensure that full compliance with due process requirements 
have been met, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
hearing officer.  He should be notified 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2000).

Thereafter, claim should be reviewed by the RO.  If it 
continues to be denied, a supplemental statement of the case 
should be provided to the veteran and his representative and 
they should be given the opportunity to respond.  Thereafter, 
the case should be returned to the Board, if in order.  The 
board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



